DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5, 7 and 8 are currently pending and prosecuted.
Response to Arguments
Applicant’s arguments, see Remarks, filed 2 July 2021, with respect to Claims 1, 3-5 and 7-8 have been fully considered and are persuasive.  The 103 rejection of Claims 1, 3-5, 7 and 8 has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-5, 7 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments overcome the prior art of record and the arguments are considered persuasive. Specifically, the limitation, “wherein the second calibrator calculates a total resistance value as a total sum of resistance values of a resistive film of the touch panel and an external resistance attached in series to the resistive film that is generated in the touch on the touch panel, and performs the calibration in the one-point touch based on the total resistance value, and the first calibrator sets, as the set value, parameters that are used by the second calibrator to calculate the total resistance value” is considered novel. Support for the proposed amendments is located in the original disclosure on pg. 1, ll. 14-21 and pg. 11, ll. 1-12. The closest prior art of record, Shimada, teaches a one-point touch detection but does not teach the total calculation as currently claimed and the first calibrator sets, as the set value, parameters that are used by the second calibrator to calculate the total resistance value, which is used to determine the value of the one-point touch calibration. 
As such, Claims 1, 3-5 and 7-8 are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234.  The examiner can normally be reached on M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627